ACCEPTED
                                                                                       04-14-00740-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                 4/15/2015 11:14:54 AM
                                                                                         KEITH HOTTLE
                                                                                                CLERK

                              NO. 04-14-00740-CV

                                                                       FILED IN
                                                                4th COURT OF APPEALS
                    IN THE COURT OF APPEALS                      SAN ANTONIO, TEXAS
           FOR THE FOURTH JUDICIAL DISTRICT                 OF 04/15/2015
                                                               TEXAS 11:14:54 AM
                         AT SAN ANTONIO                           KEITH E. HOTTLE
                                                                        Clerk



                                  ART REYNA,

                                    Appellant,

                                         v.

                  IRENE BALDRIDGE AND KATHY HILL,

                                    Appellees.


       ON APPEAL FROM THE 285th JUDICIAL DISTRICT COURT
                    BEXAR COUNTY, TEXAS
                 TRIAL COURT NO. 2014-CI-03985
     THE HONORABLE JUDGE CATHLEEN M. STRYKER PRESIDING


           UNOPPOSED MOTION TO EXTEND TIME TO FILE
                  APPELLANT’S REPLY BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

      Under Texas Rules of Appellate Procedure 10.5(b)(1) and 38.6(d), Appellant

Art Reyna, referred to as Appellant, respectfully moves the Court to extend the time

for filing Appellant’s Reply Brief. As good cause, Appellant respectfully shows the

Court the following:



                                     Page 1 of 4
1.    Appellees Irene Baldridge and Kathy Hill filed their Appellees’ Brief on

March 26, 2015.

2.    Under Texas Rule of Appellate Procedure 38.6(c), Appellant’s Reply Brief is

currently due on or before April 15, 2015.

3.    Appellant requests that the Court extend the time to file Appellant’s Reply

Brief seven (7) days. A seven (7) day extension would make the Appellant’s Reply

Brief due on April 22, 2015.

4.    In support of the requested extension, Appellant would show that Appellees

cited numerous lengthy cases in their Appellees’ Brief that require analysis to

prepare a proper reply, in addition to analysis of recent cases decided or pending

under Tex. Civ. Prac. & Rem. Code Chapter 27, which serves as the basis of this

appeal.

5.    In addition, counsel for Appellant, Ronald B. Prince and Floyd Steven

Contreras, had commitments during the time to reply that required their time and

attention and interfered with preparation of Appellant’s Reply Brief by the current

deadline, including the following:

      Preparation for trial and trial in Cause No. 21DC1401864, Troy Capital, LLC

v. Elvira Eardley-Thrash, in Justice Court, Precinct 2, Bexar County, which took

place on April 14, 2015.




                                     Page 2 of 4
6.    This is Appellant’s first request for an extension of time to file Appellant’s

Reply Brief. Appellant seeks this extension not solely for delay, but so that justice

may be done.

7.    As reflected in the Certificate of Conference below, counsel for Appellees

indicated that they are unopposed to this motion.

                                     PRAYER

      WHEREFORE,         PREMISES       CONSIDERED,        Appellant    Art   Reyna

respectfully requests that the Court grant a seven (7) day extension of time to file

Appellant’s Reply Brief, extending the time to file Appellant’s Reply Brief until

April 22, 2015.

      Appellant further prays for such other relief to which he may be entitled.

                                       Respectfully submitted,

                                       PRINCE CONTRERAS PLLC
                                       417 San Pedro Avenue
                                       San Antonio, Texas 78212
                                       Tel: (210) 227-7821
                                       Fax: (210) 225-4469
                                       info@princecontreras.com
                                       ATTORNEYS FOR ART REYNA

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       State Bar No. 16329300
                                       ron@princecontreras.com
                                       FLOYD STEVEN CONTRERAS
                                       State Bar No. 24075339
                                       floyd@princecontreras.com


                                     Page 3 of 4
                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with Edward P. Cano and Darby Riley,

counsel for Appellees, regarding our Motion to Extend Time to File Appellant’s

Reply Brief.

      Both Mr. Cano and Mr. Riley indicated that they are unopposed to our motion.

                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       FLOYD STEVEN CONTRERAS

                         CERTIFICATE OF SERVICE

      I hereby certify that on the 15th day of April, 2015, a true and correct copy of

the foregoing Unopposed Motion to Extend Time to File Appellant’s Reply Brief

was served on the following counsel of record electronically through the electronic

filing manager:

      Mr. Edward P. Cano
      201 W. Poplar St.
      San Antonio, Texas 78212
      Tel: (210) 223-1099
      Fax: (210) 212-5653
      edcanoattorney@sbcglobal.net                         Attorney for Appellees
      Mr. Darby Riley
      RILEY & RILEY
      320 Lexington Avenue
      San Antonio, Texas 78215
      Tel: (210) 225-7236
      Fax: (210) 227-7907
      darbyriley@rileylawfirm.com                          Attorney for Appellees
                                       _/s/ Floyd Steven Contreras_____________
                                       RONALD B. PRINCE
                                       FLOYD STEVEN CONTRERAS


                                     Page 4 of 4